Citation Nr: 0401365	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


WITNESSES AT HEARING ON APPEAL

The veteran and J.G.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from September 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted the veteran service 
connection for PTSD and assigned a 50 percent disability 
rating, effective August 14, 2001.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A review of the claims file reveals that the veteran has not 
been properly notified by VA in specific terms as to the 
evidence which would be needed to substantiate his claims and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence (including the records from the 
office of Dr. F.D.).  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It is also unclear as to 
whether the veteran's attorney has had a chance to review the 
veteran's entire claims file (including the veteran's April 
2002 VA psychiatric examination).  Finally, multiple medical 
records were received at the Board (including a February 3, 
2003, evaluation) on December 2, 2003.  This material did not 
contain a waiver of initial review by the VA regional office.  
The Board may no longer first consider such evidence in light 
of the decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003).  



Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  This should include review 
of the recently submitted evidence.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



